The court held that the attempted irrevocable character of the arrangementbeing separable, the arrangement was legal as assenting stockholders did not object : and the power to revoke could only be exercised by those who had assented. The court distinguished Hafer v. N. Y., Lake Erie & Western R. R. Co., above cited [p. 454], as a case where the right “ was conferred on a party not otherwise interested in the road,” and the principal object of the contract was illegal, and one not a party to it was entitled to an injunction because its effect was to remove the control of the company entirely away from the stockholders.